o


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON £%
                                                       ^.,
                                                                                            2£
STATE OF WASHINGTON,
                                                          No. 70733-7-1
                                                                                                     -<* "7,""*
                     Respondent,
                                                          DIVISION ONE
              v.
                                                          UNPUBLISHED OPINION
DARLENE RUTH RANDMEL,

                     Appellant.                           FILED:     MAY 2 7 20H



       Per Curiam. Darlene Randmel appeals her conviction for possession of

methamphetamine, arguing that the trial court erred in instructing the jury that it had a

"duty to return a verdict of guilty" if it found all the elements of the offense beyond a

reasonable doubt. This argument is controlled by our decision in State v. Rvan P.

Moore, No. 69766-8 (Wash. February 18, 2014) and the cases cited therein.

       Affirmed.


                             For the Court:




                                                           Pa^^,